UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4101


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTOPHER HARRIS, a/k/a Christopher Todd Harris,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:10-cr-01198-CWH-3)


Submitted:   October 25, 2013             Decided:   November 4, 2013


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant. William N. Nettles, United States
Attorney, Nick Bianchi, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher Harris pleaded guilty to manufacturing and

possession with intent to distribute marijuana plants pursuant

to a plea agreement.             The district court sentenced Harris to 240

months of imprisonment, a variance sentence below the Guidelines

range, and he now appeals.                   Finding no error, we affirm.

               Harris argues on appeal that his trial counsel was

ineffective for failing to challenge his career offender status

or investigate his predicate convictions.                     To prove a claim of

ineffective       assistance         of      counsel,    a   defendant       must     show

(1) “that counsel’s performance was deficient,” and (2) “that

the         deficient       performance             prejudiced      the       defense.”

Strickland v. Washington, 466 U.S. 668, 687 (1984).                           Moreover,

we    may    address    a    claim      of    ineffective    assistance      on     direct

appeal only if the lawyer’s ineffectiveness conclusively appears

on the record.          United States v. Baldovinos, 434 F.3d 233, 239

(4th Cir.       2006).      We   have     thoroughly     reviewed     the    record    and

conclude that Harris has failed to demonstrate that ineffective

assistance of counsel conclusively appears on the record.                               We

therefore decline to address this argument on direct appeal.

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal       contentions     are    adequately        presented   in    the    materials



                                                2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3